DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 6 and 20 in the Amendment filed August 5, 2022 have been received and considered by Examiner.
Applicant’s cancellation of claims 9-19, 21 and 22 in the Amendment filed August 5, 2022 has been acknowledged by Examiner.

Note on claim interpretation
Examiner notes that the recitation “cut obliquely” (line 5 of claim 1, line 6 of claim 20) requires that the first and second edges are cut obliquely (angled) relative to the direction of the flat sheet prior to folding/bending of the sheet, despite the recitation of 90 degrees as the end point of the claimed angle range, because the word “obliquely” is recited (line 5 of claim 1, line 6 of claim 20) (an angle of 90 degrees would not be oblique, but would be perpendicular to the direction of the flat sheet prior to folding/bending of the sheet). In other words, the recitation “cut obliquely” requires that the angle at which the first and second edges are cut is less than 90 degrees, even if just less than 90 degrees.

Claim Objections
Claim 8 is objected to because of the following informalities:  Examiner suggests inserting “and” between “surface,” and “when” in line 2 of claim 8, to make the claim read closer to how it was likely intended to read (the “when…” phrase could be read as qualifying the “wherein… glossy printed surface” recitation, meaning that the “wherein… glossy printed surface” recitation only applies “when the laminate sheet is subject to welding”, which is not likely what Applicant intends).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to independent claims 1 and 20, the recitation “an inner plastic layer of the same material type as the outer plastic layer” (lines 3-4 of claim 1 and line 4 of claim 20) renders the claims indefinite because the scope of compositions intended to fall within the recitation “an inner plastic layer of the same material type as the outer plastic layer” cannot be ascertained. In other words, it cannot be ascertained how far the difference between the material of the inner plastic layer and the material of the outer plastic layer can be while still being considered to be “of the same material type”. For example, are each of the materials intended to be the exact same material for them to be considered to be “the same material type” ? (for example, both the same polyethylene ?) Or, can the two materials be different polyethylenes ? (for example, a polyethylene homopolymer and a polyethylene copolymer [for example, polyethylene-propylene copolymer] ?) Or is some other standard intended ? Note that, since the specification does not appear to provide any guidance or standard, and there does not appear to be any other way of determining what scope of materials would considered to be “of the same material type”, any attempt to assign a definite scope at this point would constitute new matter (except if the recitation “the same material type” were amended to “the same material” [without “type”]). For example, the sentence “The two materials should be produced from the same type of plastic, since otherwise it would not be possible to form the sealed seam.” at page 3, lines 3-4 of the specification does not give any guidance or standard by which the scope of pairs of materials that would result in “form[ation of] the sealed seam” would be determined (there is no guidance on what scope of materials that fall within the recitation “of the same material type” would be).

Additionally note MPEP 2173.05(b) III. E, which identifies the term “type” as indefinite relative terminology:
The addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what “type” was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).
MPEP 2173.05(b) III. E.
The term “material type” in claims 1 and 20 is a relative term which renders the claim indefinite. The term “material type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See explanation above (it is not clear what scope of materials would fall within the scope of the recitation “material type”). Note that since it is not clear what scope of materials would fall within the scope of the recitation “material type”, it is not clear what scope of pairs of materials would fall within the recitation “of the same material type”.

Claims 2-8 are rejected for the same reasons that claim 1 is rejected since claims 2-8 depend upon claim 1.

In further regard to claim 6, the recitation “PET (a polyester film) (a polyethylene terephthalate film)” (lines 2-3) renders the claim indefinite because it is not clear whether or not Applicant intends to limit the recitation “PET” to “polyethylene terephthalate”, or to all polyesters generally, since both “a polyester film” and “a polyethylene terephthalate film” are recited in parentheses after “PET”. Polyethylene terephthalate (which is typically abbreviated as “PET” in the art of plastics) is a particular polyester. Polyester is a general category of many polymers that may be characterized as a polyester, where polyethylene terephthalate is one polyester.

In further regard to claim 6, the recitation “mPET (a metallized polyester film)” (line 3) renders the claim indefinite because it is not clear whether or not Applicant intends to limit the recitation “mPET” to metallized polyethylene terephthalate, or to all metallized polyesters generally. As stated in the paragraph immediately above, polyethylene terephthalate is typically abbreviated as “PET” in the art of plastics, so for this reason, it would be expected that “mPET” is intended to refer specifically to metallized polyethylene terephthalate, but it is unclear whether or not this is the case, since the recitation “PET (a polyester film) (a polyethylene terephthalate film)” possibly could be interpreted as reciting that “PET” is intended to refer to any polyester, and not just polyethylene terephthalate (see explanation in paragraph immediately above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788